DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oteri et al (US 2019/0327757 A1).

Regarding claims 1, 7, Oteri ‘757 discloses a terminal device (fig. 1A, see, the UE/WTRU 102 that receives resource scheduling configuration from a gNB, the configuration relates to UL/grant-free resources, section 0141)   configured to transmit a first uplink transmission using one or more first uplink resources (see, UL transmission based on grant-free resources, the WTRU is configured in URLLC, section 0141, 0168, 0096, fig. 3, UL resources for both the URLLC and eMBB), the terminal device (fig. 1A, fig. 1B, see,  WTRU 102, the WTRU 102 receives scheduling information from the gNB, section 0137, 0141) comprising: a radio transceiver (fig. 1B, see, the transceiver coupled to the one or more processors of the WTRU 102, the WTRU 102 receives scheduling information from the gNB, section 0137, 0141), and a hardware processor (fig. 1B, see, the transceiver coupled to the one or more processors of the WTRU 102, the WTRU 102 receives scheduling information from the gNB, section 0137, 0141) configured to: receive, from a base station (fig. 1A, fig. 1D, see, gNB 180 which configures scheduling information, resource for both WTRU URLLC, eMMB devices 116, section 0082-0090+. 0113-0114, 0117, 0134-0135) via the radio transceiver (fig. 1B, see, the transceiver 120/transmit/receive element 122 coupled to the one or more processors of the WTRU 102, the WTRU 102 receives scheduling information from the gNB, section , 0054-064, 0137, 0141), first uplink transmission parameter information (see, ULRLLC indicator/resource scheduling configuration information/parameters in relation to UL URLLC, section 0104, 0141, 0152, fig. 12, see, UL URLLC scheduled communication wherein the UL eMBB communication is preempted, section 0020) used for a case where the one or more first uplink resources is not overlapped with one or more second uplink resources used for a second uplink transmission; or receive, from the base station via the radio transceiver (fig. 1B, see, the transceiver coupled to the one or more processors of the WTRU 102, the WTRU 102 receives scheduling information from the gNB, section 0137, 0141), second uplink transmission parameter information (see, parameters in relation to pre-emptive resources to accommodate interference by a simultaneous URLLC WTRU, section 0147) used for a case where the one or more first uplink resources is overlapped with the one or more second uplink resources (see, resources for eMBB WTRU used for uplink transmission,  and overlapped resources, section  0149,0153, fig. 18, shows URLLC parts 1812 and eMBB 1802 parts in the slots in which URLLC and eMBB communications are scheduled, section 0143-0146)  used for the second uplink transmission (see, modification of parameters in relation to pre-emptive resources to accommodate interference by a simultaneous URLLC WTRU, section 0147, 0149, 0158, 0164), wherein first uplink transmission parameter information and second uplink transmission parameter information are switched each other based on scheduling between the base station and another terminal apparatus (see,  UL eMBB traffic is preempted by UL URLLC, section 0139, noted: the other apparatus is being equated as an eMBB WTRU, section 0134, 0137-0138, see, modification of parameters in relation to pre-emptive resources to accommodate interference by a simultaneous URLLC WTRU, section 0147, 0149, 0158, 0164), and wherein the another terminal apparatus is a terminal apparatus for low latency communication (fig. 15, see, URLLC WTRU, section 0137).

Regarding claim 2, Oteri ‘757 discloses the terminal device according to claim 1, wherein the terminal device is a terminal device for low latency communication (see, the WTRU may be prepared to URLCC communication from or by egNB, section 0106, 0110).
Regarding claim 3, Oteri ‘757 discloses the terminal device according to claim 1, wherein the first uplink transmission is grant-free transmission (see, UL transmission based on grant-free resources, the WTRU is configured in URLLC, section 0141, 0168, 0096, fig. 3, UL resources for both the URLLC and eMBB), and wherein the second uplink transmission is grant-based transmission (see, UL transmission based on UL grant, WTRU eMBB transmits based on grant, section 0129, 0131, 0137, 0145-0146, 0152).
Regarding claims 4, 8, Oteri ‘757 discloses a base station (fig. 1A, fig. 1D, see, gNB 180 which configures scheduling information, resource for both WTRU URLLC, eMMB devices 116, section 0082-0090+. 0113-0114, 0117, 0134-0135)  configured to receive a first uplink transmission transmitted on one or more first uplink resources (see, UL transmission based on grant-free resources, the WTRU is configured in URLLC, section 0141, 0168, 0096, fig. 3, UL resources for both the URLLC and eMBB), from a terminal device (fig. 1A, see, the UE/WTRU 102 that receives resource scheduling configuration from a gNB, the configuration relates to UL/grant-free resources, section 0141), the base station comprising: a radio transceiver (fig. 1A, fig. 1B, fig. 10, base station 114a which includes one or more transceivers, section 0047-0019,  0066-0067); and a hardware processor (fig. 1A, fig. 1B, fig. 10, noted: processor in association with software in the base station, section 0180) configured to: transmit (fig. 1B, see, the transceiver 120/transmit/receive element 122 coupled to the one or more processors of the WTRU 102, the WTRU 102 receives scheduling information from the gNB, section , 0054-064, 0137, 0141) to a terminal device (fig. 1A, fig. 1B, see,  WTRU 102, the WTRU 102 receives scheduling information from the gNB, section 0054-0064, 0137, 0141) via the radio transceiver(fig. 1A, fig. 1B, fig. 10, base station 114a which includes one or more transceivers, section 0047-0019,  0066-0067), first uplink transmission parameter information used (see, ULRLLC indicator/resource scheduling configuration information/parameters in relation to UL URLLC, section 0104, 0141, 0152, fig. 12, see, UL URLLC scheduled communication wherein the UL eMBB communication is preempted, section 0020) for a case where the one or more first uplink resources is not overlapped with one or more second uplink resources used for a second uplink transmission; or transmit, to a terminal device via the radio transceiver, second uplink transmission parameter information (see, parameters in relation to pre-emptive resources to accommodate interference by a simultaneous URLLC WTRU, section 0147),  used for a case where the one or more first uplink resources is overlapped with the one or more second uplink resources used for the second uplink transmission (see, resources for eMBB WTRU used for uplink transmission,  and overlapped resources, section  0149,0153, fig. 18, shows URLLC parts 1812 and eMBB 1802 parts in the slots in which URLLC and eMBB communications are scheduled, section 0143-0146), wherein first uplink transmission parameter information and second uplink transmission parameter information are switched each other (see,  UL eMBB traffic is preempted by UL URLLC, section 0139, noted: the other apparatus is being equated as an eMBB WTRU, section 0134, 0137-0138, noted: the resources allocated in certain configuration, where the latency requirements for the URLLC and eMBB are taking into consideration, section 0097, 0099) based on scheduling between the base station and another terminal apparatus (see,  UL eMBB traffic is preempted by UL URLLC, section 0139, noted: the other apparatus is being equated as an eMBB WTRU, section 0134, 0137-0138), and wherein the another terminal apparatus is a terminal apparatus for low latency communication(fig. 15, see, URLLC WTRU, section 0137).

Regarding claim 5, Oteri ‘757 discloses the base station according to claim 4, wherein the terminal device is a terminal device for low latency communication (see, the WTRU may be prepared to URLCC communication from or by e gNB, section 0106, 0110).
Regarding claim 6, the base station according to claim 4, wherein the first uplink transmission is grant-free transmission (see, UL transmission based on grant-free resources, the WTRU is configured in URLLC, section 0141, 0168, 0096, fig. 3, UL resources for both the URLLC and eMBB), and wherein the second uplink transmission is grant-based transmission (see, UL transmission based on UL grant, WTRU eMBB transmits based on grant, section 0129, 0131, 0137, 0145-0146, 0152).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

YI et al (US 2020/0288482 A1) discloses multiplexing/scheduling of eMBB/URLLC  information/traffic  in multi-slots, prioritized time slots (section 0303, 0368) and allocation of resources, grant-free resources (section 0096, 0119, 0143).
	Yan et al (US 2020/0045694 A1).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473